 
 
IV 
108th CONGRESS
2d Session
H. RES. 764 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Tancredo submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Condemning the terrorist attack in Beslan, Russia, that occurred beginning on September 1, 2004, expressing condolences to the families of the individuals murdered in the terrorist attack, and for other purposes. 
 
Whereas on September 1, 2004, terrorists attacked Middle School No. 1 in Beslan, Russia; 
Whereas more than 300 innocent civilians were ultimately massacred by the terrorists, including women and children; 
Whereas the acts of murder committed in Beslan, Russia, were a cowardly and brutal manifestation of international terrorism; 
Whereas various governments around the world have condemned the terrorist attack in the strongest possible terms, and the Government of the Russian Federation has vowed to bring the perpetrators to justice at all costs; 
Whereas the United States and the rest of the civilized world abhor and denounce this hateful, repugnant, and loathsome act of terrorism; 
Whereas terrorism continues to escalate throughout the world, making the safety and security of all people a matter of serious and growing concern; 
Whereas the United States and the Russian Federation share many values, including a common interest in building a safe, stable, peaceful, and prosperous world; 
Whereas the acts of terror and murder committed in Beslan show once again that terrorism respects neither boundaries nor borders; and 
Whereas terrorists around the world intend to harm every nation that respects democracy, plurality, liberty, equality, and the rule of law: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns in the strongest possible terms the terrorist attack in Beslan, Russia, that occurred beginning on September 1, 2004; 
(2)expresses its condolences to the families of the individuals murdered in the terrorist attack; 
(3)expresses sympathies to the individuals injured in the attack and conveys its hope for the rapid and complete recovery of all such individuals; 
(4)urges all nations to work cooperatively to eliminate terrorist organizations and their membership who target the civilized world; and 
(5)urges the international community to work together to bring to justice the perpetrators of the terrorist attack in Beslan, Russia. 
 
